DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment filed July 24, 2020 has been entered and considered with the Office Action below.  Claim 1 has been cancelled and claims 2-9 added.

Drawings
The drawings were received on April 15, 2020.  These drawings are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 10,648,265. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-5 of U.S. Patent No. 10,648,265include all of the structural limitations and relationships required in claims 2-5 of the instant application.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,648,265. Claim 1 of U.S. Patent No. 10,648,265 includes all of the structural limitations and relationships required by claim 8 of the instant application with the exception of the drill string including a plurality of the friction reduction assemblies.  However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified claim 1 of U.S. Patent No. 10,648,265 so that the drill string included a plurality of the same friction reduction assembly since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	
Allowable Subject Matter
Claims 2-5 and 8 would be allowable if the nonstatutory double patenting rejection, set forth in this Office action, was overcome be it through amendment or the filing of a Terminal Disclaimer.

Claims 6, 7, and 9 would be allowable if the nonstatutory double patenting rejection of claims 2 and 8, set forth in this Office action, was overcome be it through amendment or the filing of a Terminal Disclaimer or rewritten to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2:  
300, comprising: 
a motor comprising a rotor [0040],
a rotary component 322 and a stationary component 320, the rotary component being drivable by the rotor connected to the rotary component [0040];
the assembly being activatable when drilling fluid flow through the central passage is blocked with a projectile ball – [0026] to divert the drilling fluid flow through the motor to thereby activate the rotor and drive the rotary component, wherein at least some drilling fluid enters the passages of the rotary and stationary components as the rotary component rotates [0026] to thereby produce fluid pressure pulses [0026].

Allahar fails to disclose that the friction reduction assembly includes a variable choke assembly having a rotary component and a stationary component, where each of the rotary component and stationary component is provided with passages that enter into and out of alignment when the rotary component rotates with respect to the stationary component, and the rotary component, stationary component, and rotor each comprising a central bore defining a central passage permitting drilling fluid flow through the assembly.

Bunney et al. (US 2011/0073374, Bunney) discloses a friction reduction assembly Fig 3, 4, comprising: 
a motor [0058] comprising a rotor 20,
46 having a rotary component 50 and a stationary component 48, 
each of the rotary component and stationary component being provided with passages 62/70 that enter into and out of alignment when the rotary component rotates with respect to the stationary component Fig 5-8, the rotary component being drivable by the rotor connected to the rotary component [0058];
wherein at least some drilling fluid enters the passages of the rotary and stationary components as the rotary component rotates to thereby produce fluid pressure pulses [0064].

Bunney fails to disclose that the friction reduction assembly includes a central bore through each of the rotary component, stationary component, and rotor to define a central passage permitting drilling fluid flow through the assembly and the assembly being activatable when drilling fluid flow through the central passage is blocked with a projectile to divert the drilling fluid flow through the motor to thereby activate the rotor and drive the rotary component.

As such, Allahar, Bunney, and the prior art of record fails to disclose or suggest a friction reduction tool that includes a variable choke with a rotary component, a stationary component, and an oscillating unit, wherein the rotary component is rotated by a rotor of a motor of the tool, and wherein each of the components and the rotor include a central bore that defines a central passage that permits drilling fluid flow through the assembly as recited in the claimed combination.

Regarding claims 3-8:  These claims are considered allowable due to their dependence on or incorporation of claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
6/23/2021